department of the treasury internal revenue servic washington d c tax_exempt_and_government_entities_division s i n - date may -7 contact person identification_number contact number ‘ eo employer_identification_number legend x y z dear this is in response to a letter from x’s ‘trust’ authorized representative who has requested certain rulings relating to the tax consequences of a proposed transaction the information submitted shows that the trust based on a determination_letter dated date is exempt from federal_income_tax under sec_501 of the internal_revenue_code the medical plan is a component of the trust the medical plan and the trust are sponsored by and related to y y is a z nonprofit corporation and the state's largest trade_association devoted exclusively to the representation of commercial banks y provides a variety of services to its members including certain welfare_benefit programs the medical plan provided medical coverage to eligible employees of participating y members through active self-funded plan to an inactive pian and no longer receives premium payments from y members commencing date medical coverage for participating y members was and is provided through third-party insurance the medical plan changed from an on approximately dollar_figure emains in the trust related to the medical plan and no further medical claims are anticipated the trust contains three other component plans the dental plan the life plan and the long-term disability plan at date the dental plan had participants and the long-term disability plan had participants the life plan had varticipants these participants are the employees of the y member banks throughout the state of z and only a small fraction are officers shareholders or highly compensated employees the trustees of the trust and y propose terminating the inactive medical plan and merging the remaining assets of the medical plan into the trust’s remaining plans the merging of assets would be divided equally among the trust's remaining plans sec_501 of the code provides for the exemption from federal_income_tax of voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the income_tax regulations provides in part that whether prohibited inurement has occurred is a question to be determined with regard to all of the facts and circumstances taking into account the guidelines set forth in this section sec_1_501_c_9_-4 of the regulations provides that it will not constitute prohibited inurement if on termination of a plan funded through a veba any assets remaining after satisfying all liabilities to existing plan beneficiaries are applied to provide life sick accident or other appropriate welfare benefits pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees sec_4976 of the code imposes an excise_tax on an employer equal to of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 of the code defines a disqualified_benefit to include any portion of a welfare fund reverting to the benefit of the employer the trust has requested a ruling that the termination of the medical plan and transfer of its assets into its other three component plans will not adversely impact the trust’s tax-exempt status or constitute a disqualified_benefit providing an impermissible reversion of assets based on a provision adopted by the trustees the trustees have the authority to determine the disposition of surplus assets upon medical plan termination provided that the surplus is used to provide benefits allowable under a_trust governed by sec_501 of the code assets transferred into the trust will be used to continue to provide permissible c benefits for employees of participating y members therefore the proposed merger will not constitute impermissible inurement under sec_501 of the code because the surplus assets will be used to provide permissible benefits on a nondiscriminatory basis under the component plans funded through the trust accordingly the termination and transfer of surplus will not adversely affect the trust’s tax-exempt status under sec_501 in addition the transfer of the surplus to the trust will not result in a reversion to an employer and will not be a disqualified_benefit within the meaning of sec_4976 of the code accordingly we rule as follows the transfer of the surplus into the trust will not adversely affect the tax-exempt status of the trust the transfer of the surplus from the medical plan to the trust will not be subject_to the excise_tax under sec_4976 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to trust’s authorized representative a copy of this letter should be kept in trust’s permanent records if there are any questions about this ruling please contact the person whose name and telephone are shown in the heading of this letter sincerely robert harper jr manager exempt_organizations technical group
